At the present term, the opinion of the Court was delivered by
Parker, C. J.
A new trial is moved for in this case, because certain witnesses for the demandant, to prove that the conveyances, under which the tenant holds, were fraudulent, were not permitted to be sworn ; being considered by the judge as incompetent, because they were the grantors in the deeds, which they were about to impeach by their testimony.
There were no covenants, by which they were rendered interested in the event of this suit; and the sole ground of rejection was that, being parties to the deeds, and having, by their signatures and seals, given effect and credit to them, they could not, upon principles of public policy and morality, be suffered to impeach them.
This case has had a very attentive consideration ; and the question, so much vexed in England, has not been without [ *500 ] * its difficulty with us. We have, however, concluded that the witnesses offered were competent, notwithstanding the objection; and that the general rule, that all persons, not affected by interest or crime, are competent witnesses, must have its effect in this instance.
*449The only exception, which has been deliberately made, applies to negotiable instruments alone; and the reasons upon which that exception has been established are ably and lucidly stated by the late Chief Justice Parsons, in the case of Churchill vs. Suter, cited by the counsel for the demandant.
The testimony of persons, thus coming forward to stamp their own acts with fraud, is certainly of a very questionable character; but upon this delicate subject of the rules of evidence, it is best to avoid further obscurity or complication. A discriminating jury will know how to weigh the testimony ; and to that body must be left the effect and consequence of suspicious evidence.
This particular question does not appear to have been decided in England, nor in the courts of those states whose reports we are accustomed to examine, nor in our own courts, (a)

A new trial granted.


 Vide Worcester vs. Eaton, ante, 375, and note. — Davis vs. Spooner, 3 Pick. 284, — Packard vs. Richardson, 17 Mass. Rep. 127. — Fox vs. Whitney, 16 Mass. Rep. 118.